Citation Nr: 1431353	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  95-00 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico

THE ISSUES

1.  Entitlement to service connection for a liver condition, claimed as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to a disability rating in excess of 10 percent for service-connected bronchial asthma prior to April 6, 2010, and in excess of 30 percent thereafter.

3.  Entitlement to higher ratings for service-connected posttraumatic stress disorder (PTSD) rated as 10 percent disabling effective January 20, 1993, 30 percent disabling effective July 23, 2004 and 70 percent disabling effective April 6, 2010.

4.  Entitlement to an initial disability rating in excess of 10 percent for service-connected clinical chronic ischemic heart disease manifested as angina pectoris (hereinafter heart condition) from June 19, 1995.

5.  Entitlement to a total rating based on individual unemployability (TDIU) prior to the July 23, 2007 grant of a 100 percent schedular rating based on the Veteran's combined service-connected disabilities.

ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to October 1970 and from January to July 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2006, February 2007, April 2011 and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In January 2010, the Board denied the Veteran's claim for entitlement to service connection for a liver condition.  The Board also remanded the Veteran's increased rating claim for asthma for an additional VA examination which was afforded in April 2010.  The denial of service connection for a liver condition was appealed to the Court of Appeals for Veterans Claims (Court) and was remanded to the Board for further development, to include providing the Veteran a VA examination.  In December 2011, the Board remanded the claim to the RO in compliance with the Court's January 2011 Order.  The Veteran was afforded a respiratory examination in March 2012.  As discussed below, the Board finds that an addendum opinion is needed prior to a final adjudication of the claim.  

In December 2011, the Board also remanded the increased rating claim for asthma again for reconsideration by the RO and the issuance of a Supplemental Statement of the Case.  This was accomplished in May 2012.  Also in December 2011, the Board remanded the Veteran's increased rating for PTSD claim for the issuance of a Statement of the Case.  This was accomplished in May 2012.  In addition, the Board remanded the TDIU claim as inextricably intertwined with the claims for an increased rating for asthma and for PTSD.  The issue of TDIU was reconsidered by the RO in a May 2012 Supplement Statement of Case.  The Board finds that the December 2011 remand directives have been completed and a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  

In July 2011, the RO granted service connection for ischemic heart disease and assigned a 10 percent evaluation effective June 19, 1995 when the Veteran filed a VA Form 21-526.  This application for compensation benefits was construed as a claim for service connection for a heart condition pursuant to Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989).  In July 2011, the Veteran filed a Notice of Disagreement with the initial rating.  An SOC was issued in May 2012 and a VA Form 9 was filed in May 2012.  This appeal was merged with the other issues addressed in this decision in 2013.  See Remarks Section on June 2013 Form 8.

The issue of entitlement to service connection for a liver condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Medical evidence of record shows that the Veteran's service-connected bronchial asthma is manifested by, at worst, a FEV-1 (Forced Expiratory Volume in one second) of 92 percent of predicted value and a ratio of FEV-1 to Forced Vital Capacity (FEV-1/FVC) of 78 percent predicted value; on and after July 28, 2008, medical evidence indicates the daily use of inhaled anti-inflammatory medication and oral bronchodilator therapy; monthly visits to a physician, the necessity for courses of corticosteroids and respiratory failure were not shown.

2.  Prior to April 6, 2010, the Veteran's PTSD was manifested by definite impairment in the ability to establish or maintain effective and wholesome relationships as well as moderate symptoms affecting employment and social functioning, to include aggressiveness, chronic sleep impairment and depression; considerable impact on employment and more severe symptoms such as abnormal speech, frequent panic attacks, impaired judgment, difficulty understanding complex commands and abstract thinking were not shown.

3.  On and after April 6, 2010, the Veteran showed severe symptomatology due to PTSD that interfered with social and occupational functioning, to include severe depression, neglect of person hygiene, evasive thought processes, outbursts of anger and inability to establish and maintain effective relationships; total occupational and social impairment was not shown. 

4.  Prior to February 9, 2010, the Veteran's heart condition was manifested at worst by a workload between 7 and 9 METS that resulted in dyspnea and dizziness and a left ventricular ejection fraction of 53 percent; evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram or X-ray was not shown; congestive heart failure was not shown.

5. The Veteran was employed as an English teacher from September 1978 to June 2006 when he retired; although there is evidence that the Veteran's service-connected disabilities impacted his employment, evidence that the Veteran was unemployable between his retirement in June 2006 and July 23, 2007 when the TDIU claim became moot has not been shown.


CONCLUSIONS OF LAW

1.  Prior to July 28, 2008, the criteria for a disability rating in excess of 10 percent for service-connected bronchial asthma were not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.6, 4.7, 4.10, 4.96, 4.97, Diagnostic Code 6602 (2013).

2.  On and after July 28, 2008, the criteria for a disability rating of 30 percent, but no higher, for service-connected bronchial asthma were met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.6, 4.7, 4.10, 4.96, 4.97, Diagnostic Code 6602 (2013).

3.  Prior to April 6, 2010, the criteria for a disability rating of 30 percent, but no higher, for service-connected PTSD were met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

4.  On and after April 6, 2010, the criteria for a disability rating in excess of 70 percent for service-connected PTSD were not met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

5. The criteria for an initial disability rating in excess of 10 percent for a service-connected heart condition were not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.104 Diagnostic Code 7005 (2013).

6.  The criteria for entitlement to a TDIU prior to July 23, 2007 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.340, 3.655, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

With regard to an initial rating claim, such a claim is generally considered to be a "downstream" issue from the original grant of benefits.  VA's General Counsel issued an advisory opinion holding that separate notice of VA's duty to assist the Veteran and of his concomitant responsibilities in the development of his claim involving such downstream issues is not required when the Veteran was provided adequate VCAA notice following receipt of the original claim.  See VAOPGCPREC 8-2003.  Further, where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  See Goodwin v. Peake, 22 Vet. App. 128 (2008), citing Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  In this case, the Veteran has not alleged that he has suffered any prejudice as to the lack of pre-adjudicatory notice specific to the initial rating claim. 

Notably, a notice of disagreement as to an initial rating does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2013).  Rather, the claimant's appeal of an initial rating triggers VA's duty to develop that claim, as set forth at 38 U.S.C.A. §§ 5104, 7105; 38 C.F.R. § 3.103.  Under these, VA is required to advise the claimant of what evidence is necessary to obtain the maximum benefit allowed by the evidence and the law.  This is accomplished in a statement of the case (hereinafter: SOC). 

Here, VCAA notice regarding the claim for an increased rating for asthma was provided in June 2008.  Although this was provided after the February 2007 rating decision, the error was harmless as the rating criteria were provided in a June 2007 SOC and the June 2008 VCAA letter.  There is no indication the Veteran did not have knowledge of the evidence needed to achieve a higher schedular rating.  The increased rating for PTSD claim stems from an original claim filed in January 1993 before the existence of the VCAA.  Service connection was granted in April 2011 and an effective date of January 20, 1993 was assigned.  The Veteran filed a Notice of Disagreement in May 2011 regarding the assignment of a noncompensable initial rating.  A Statement of the Case providing the rating criteria in effect at the time of his initial claim and the more recent revised regulations was provided in May 2012.   VCAA notice was provided in connection with the Veteran's heart condition claim in May 2010 following his February 2010 request for service connection for a heart condition; requirements for an increased rating were provided in a May 2012 Statement of the Case.  VCAA notice regarding individual unemployability was provided in August 2006 and September 2010.  The Board finds that VA's duties under 38 U.S.C.A. §§ 5104 and 7105 have been satisfied.

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate the claims, including service treatment records, private treatment records and VA treatment records, to include those from San Juan and the VA Arecibo Outpatient Clinic.  The record does not indicate any additional evidence exists that is necessary for a fair adjudication of the claims that has not been obtained.  

In addition, the Veteran was afforded VA examinations relevant to his claims.  There are respiratory examinations of record dated in October 2006, July 2008 and April 2010.  There are PTSD examinations of record dated in December 1993, June 1998, July 2004 and April 2010.  The Veteran underwent an examination of his heart condition in December 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations are adequate in the sense that they were based on physical examination of the Veteran and provided the medical information needed to address the rating criteria relevant to the issues on appeal. As part of the examinations, the examiners commented on whether the disabilities affected the Veteran's ability to work.  There is adequate medical evidence of record to make fully informed determinations on the issues decided herein.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4) .

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II. Increased Ratings Generally

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

Where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . "  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

The primary concern in a claim for an increased evaluation for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the 'present level' of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the rating claim has been pending).

III.  Increased Ratings for Asthma

The Veteran has been service connected for bronchial asthma since July 7, 1991.  An initial disability rating of 10 percent was assigned.  In July 2006, the Veteran indicated the severity of his disability had increased.  Following a remand by the Board in January 2010, the RO increased the disability rating to 30 percent effective the date of the April 6, 2010 VA examination when it was determined entitlement arose.
Bronchial asthma is rated under 38 C.F.R. § 4.97, DC 6602.  A 10 percent evaluation is warranted where pulmonary function test (PFT) results show a FEV-1 of 71 to 80-percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; intermittent inhalational or oral bronchodilator therapy.  
A 30 percent evaluation is warranted where PFT results show a FEV-1 of 56 to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy is required, or; inhalational anti-inflammatory medication is required.  
A 60 percent evaluation is warranted where PFT results show a FEV-1 of 40 to 55- percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician are required for exacerbations, or; if intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids are required.  
A maximum 100 percent evaluation is warranted for bronchial asthma where PFT results show a FEV-1 of less than 40 percent predicted, or; FEV-1/FVC of less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  38 C.F.R. § 4.97, DC 6602.

At a VA examination dated in October 2006, the Veteran indicated he had asthma attacks four times per year, controlled with Albuterol on an as needed basis.  He indicated he had smoked one pack per day for roughly 41 years and quit in 2005; he indicated his asthma attacks had been less frequent since he discontinued smoking.  There was no history of emergency room visits or hospitalizations due to asthma.  The Veteran indicated dyspnea on exertion when climbing stairs.  Pulmonary function testing reported normal findings with mild air trapping.  PFT results in indicated a FEV-1 of 92 percent and an actual FEV-1/FVC of 76 percent, 78 percent predicted.  

A July 28, 2008 respiratory examination indicated the Veteran was using Nasonex nasal spray and taking Singulair and Lortadine (a.k.a. Claritin) at least daily.  The Veteran indicated the response to treatment was good and he was having acute attacks less than one time per year.  No history of hospitalization was noted.  PFT results from October 2006 were referenced; additional testing was not preformed.

In April 2010, the Veteran underwent another VA examination.  It was noted he was taking Singulair and using Nasonex nasal spray daily.  No history of hospitalizations was noted.  PFT was noted to be essentially normal with mild air trapping.  FEV-1 was 102 percent predicted.  FEV-1/FVC was 100 percent predicted.

At no point during the appeal period do the PFT results meet the criteria for a compensable rating for asthma under Diagnostic Code 6602.   The October 2006 examination indicated the use of an Albuterol inhaler as needed; this was not shown to be on a daily basis as would be required for higher than a 10 percent rating.  

In a May 2012 rating decision following the Board's December 2011 remand, the RO raised the disability rating to 30 percent based on the daily use of Singulair and Nasonex, which the RO defined as inhaled anti-inflammatory medication and oral bronchodilator therapy.  The Board notes that the July 28, 2008 examination also demonstrated the use of Singular, Nasonex and also Lortadine on at least a daily basis.  Resolving any doubt in favor of the Veteran, entitlement to a 30 percent disability rating arose at the time of the July 28, 2008 examination.  A schedular rating in excess of 30 percent is not warranted at any time during the appeal period because the Veteran has not required at least monthly visits to a physician and he has not required courses of systemic corticosteroids.  In addition, respiratory failure has not been shown.

The Board has considered whether the record warrants referral for consideration of an extraschedular rating for the Veteran's bronchial asthma. The symptoms of and impairment due to that disability are adequately addressed by the schedular rating currently assigned, especially since the Veteran's PFT results do not approximate a compensable rating.  The rating schedule addresses the occupational impairment produced by the Veteran's asthma, and provides for higher ratings for disability more severe than the Veteran's.  Because the criteria in the rating schedule are adequate, it is not necessary to refer the claim for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b) (2013); see Thun v. Peake, 22 Vet. App. 111, 115 (2008).

IV.  Increased Ratings for PTSD

The record reflects that when service connection for PTSD was granted, a noncompensable disability rating was assigned effective January 20, 1993.  The Veteran filed a Notice of Disagreement as to the initial rating.  Following several remands by the Board, in May 2012, the RO increased the initial rating to 10 percent.  In addition, the RO assigned a 30 percent rating effective July 23, 2004 and a 70 percent rating effective April 6, 2010.  Since this claim stems from a disagreement with the initial rating, the Board will review the entirety of the record to determine whether the staged ratings in existence at this time are proper.

Effective November 7, 1996, the portion of the rating schedule pertaining to rating mental disorders was revised.  For the period prior to November 7, 1996, the Veteran may only be evaluated under the old criteria.  Effective November 7, 1996, the Veteran may be rated under either the old or new rating criteria, whichever version is most favorable to him. VAOPGCPREC 3-2000.

The criteria in effect for the period prior to November 7, 1996 provide that a 10 percent evaluation is assigned when there is evidence of emotional tension or anxiety productive of mild social and industrial impairment.  38 C.F.R. § 4.130, DC 9411.

A 30 percent rating is assigned when there is definite impairment in the ability to establish or maintain effective and wholesome relationships with people; the psychoneurotic symptoms result in such reduction in initiative, flexibility, efficiency, and reliability levels as to produce definite industrial impairment.  Id.

A 50 percent rating is assigned when the ability to establish or maintain effective or favorable relationships with people is considerably impaired and where the reliability, flexibility, and efficiency levels are so reduced by reason of psychoneurotic symptoms as to result in considerable industrial impairment.  Id.
A 70 percent rating is assigned when the ability to establish and maintain effective or favorable relationships with people is severely impaired, and when psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment.  Id.

A 100 percent rating is assigned when the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community; totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting from profound retreat from reality; demonstrably unable to obtain or retain employment.   Id.

Under the criteria for evaluating PTSD effective November 7, 1996, a 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or/symptoms controlled by continuous medication.  38 C.F.R. § 4.130, DC 9411.

A 30 percent rating is warranted where the disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent disability rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.)   Id.

A 100 percent disability rating requires evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242   (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders. See Massey v. Brown, 7 Vet. App. 204, 207   (1994). 

According to the GAF scale, a score within the range of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  DSM-IV at 47. A score of 41 to 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  Id.

On January 20, 1993, the Veteran filed a claim for service connection for PTSD.  He indicated nervousness, anxiousness, avoidance of getting close to anyone.  He stated he had self-medicated on alcohol to try to "block out Vietnam-related feelings, thoughts, nightmares, or to get to sleep."  He was concerned with the possibility of losing control of his temper and stated that when put under pressure, he had problems in his job.  

In December 1993, the Veteran underwent a VA examination.  It was noted the Veteran had been seeking treatment since April 1992 and was on medication for his symptomatology.  The Veteran reported he was not the same person he used to be and complained of aggressivity, poor sleep, anxiety and changes in personality.  The examiner noted the Veteran was appropriately groomed and was alert and oriented.  His effect was noted to be constricted and his mood anxious.  The examiner indicated he was not presently suicidal or homicidal and his insight and judgment were good.  Depressive disorder, N.O.S. mild was diagnosed.

A treatment record dated May 1994 indicated the Veteran had not slept the past two nights.  He was reportedly threatening his wife, irritable and in "ill humor."  He indicated recurrent thoughts and crying spells stating "I cannot control my mind."  In July 1994, he related nightmares and smelling the foul odor of "dead bodies."    The treatment record indicated the Veteran was irritable and easily startled.  Continuing problems with the Veteran's supervisor at work were noted.

A May 1995 record indicated the Veteran was hospitalized for 17 days for his psychiatric symptoms with a history of aggressive and abusive behavior.  The examiner reported a depressed mood, crying spells, irritability, poor control of his impulses, aggressivity and loss of energy.
In April 1998, the Veteran presented testimony at the RO in San Juan before a Decision Review Officer.  The Veteran indicated he had recurring nightmares of Vietnam and he could not sleep. He reported aggressiveness and restlessness.  He indicated having problems with his supervisor and his students as an English teacher and he was transferred to another work location.  He stated he continued to have problems with irritability with the supervisor in that current job.  
In a 1998 Social and Industrial Field Survey Report, it was noted that he came to the appointment on time and in "clean sport clothes." His main complaint was that he had been physically aggressive to people, including his wife and co-workers.  He indicated suicidal ideation, but indicated he had never made an attempt.  He stated he felt depressed and could not interact with people.  He indicated he did not sleep well.  The Veteran's neighbor was interviewed and indicated he was a "good person" who conversed with him.  According to the neighbor, the Veteran has a good relationship with his wife and he did not know of an incident where he had become aggressive.  Two other people interviewed indicated the Veteran was a "cordial, stable person".  

In a Treatment Summery dated June 1998, the Veteran complained of anxiety, irritability, insomnia, nightmares related to combat events of Vietnam and Persian Gulf, anger, depressed mood, suicidal ideation, memory and concentration problems, homicidal ideas, fantasies of retaliation, feelings of detachment, loss of interest in usual activities, exaggerated startle responses, restlessness, flashbacks and auditory hallucinations.  Problems in relationships and his job were noted as well. The social worker indicated the Veteran's "PTSD condition has interfered seriously in [the Veteran's] work and family environment."  Upon consideration of the Veteran's symptomatology, he was assigned a GAF score of 60.  
A VA examination in June 1998 indicated that the symptomatology presented by the Veteran did not fulfil the diagnostic criteria for PTSD.  It was concluded: "The Veteran's statements in terms of his behavior are questionable in light of the information obtained through the report of the Social and Industrial Field survey."  Depressive Disorder NOS and Personality Disorder NOS were diagnosed.  A GAF score of 60-65 was assigned.  

Following a remand by the Board in November 1999, the RO attempted to verify the Veteran's claimed PTSD stressors.  Thereafter, in July 2004, he underwent another VA examination.  It was noted the Veteran was admitted to a VA hospital program for a short period in March 2003 and a GAF score of 55 was assigned at that time.  At the examination, the Veteran indicated feeling sad and depressed, with irritability, loss of energy, insomnia, inability to concentrate, anxiety, restlessness and tension.  His mood was depressed and irritable.  He indicated he had occasional nightmares about his experiences in Vietnam, but they were not interfering in his daily activities.  He was noted to be living with his wife and did not report marital problems. The Veteran was appropriately dressed and cooperative.  His thought process was coherent and logical and there was no indication of panic attacks or suicidal ideation.  It was indicated his symptoms were moderately interfering with his social and employment functioning.  The examiner found that the symptoms described did not meet the criteria for a diagnosis of PTSD.  Depressive Disorder was diagnosed.  A GAF score of 60 was assigned.

Beginning in June 2007, the Veteran was enrolled in a Day Hospital Program for treatment for major depression and PTSD.  A hospital record indicated that in January 2009, the Veteran was admitted with symptoms of severe depression, hallucinations, flashbacks, anxiety and  "desire to die."

Following a January 2010 remand by the Board, the Veteran was afforded another VA examination in April 2010.  He seemed restless and tense, as well as anxious and depressed.  His thought process was evasive with an overabundance of ideas.  He was unable to state the exact day of the month.  His thought content was noted to be preoccupied with one or two topics.  He indicated sleep impairment and that he forgot to bathe daily, needing reminders from his wife.  The examiner assigned a GAF score of 45 and indicated PTSD affected his "performance in employment, routine responsibilities of self-care, family role functioning, physical health, social/interpersonal relationships and recreation/leisure pursuits."  The examiner indicated her opinion that PTSD had been present for more than 35 years.

In August 2011, the RO sought an addendum opinion as to the Veteran's symptoms and the impact of PTSD on his social and occupational functionality. Symptoms were noted to be irritability with anger outbursts which prevented the Veteran from relating to others in an adequate manner both at work and in social situations, markedly diminished interest in particular activities, lack of motivation, flashbacks and avoidance of thoughts, feelings and conversations.  The examiner also noted difficulty concentrating with memory deficits that caused poor reliability and productivity.  The examiner concluded there was "moderate to severe social impairment and severe (almost total) occupational impairment."
Upon review of the evidence, the Board finds that prior to the change in regulations in 1996, the Veteran's symptomatology indicated definite impairment in the ability to establish or maintain effective and wholesome relationships with people, to include at times his wife and his co-workers.  The Veteran was experiencing more than mild emotional tension and anxiety and required continuing medication and treatment for his disability. Based on these observations, the Board finds that a 30 percent initial disability rating is warranted from January 20, 1993. The Board has considered whether the hospitalization in 1995 serves to demonstrate that his symptoms presented "considerable impairment" as required for a 50 percent rating.  The Board finds that, overall, the evidence does not present the indication that the Veteran's "reliability, flexibility, and efficiency levels" were so  reduced that his ability to maintain employment was considerably impaired.  The record reflects some trouble with supervisors and students, which was certainly definite and worse than mild; however, the Board does not find that it rose to such a level as to be considered "considerable."  From 1996, when the new regulation took effect, to 2004, the Veteran continued to demonstrate symptoms that affected his work efficiency.  

After 1996, when the regulations changed, the record does reflect periods of inability to perform occupational tasks.  However, the Veteran was generally functioning satisfactorily, with routine behavior, self-care and normal conversation as described by a 30 percent rating.  The Board recognizes the list of symptoms in the 1998 Treatment Summery and that the treatment provider indicated a severe interference with the Veteran's work and family environment.  However, a GAF score of 60 indicated the presence of moderate symptoms.  This score was also found appropriate at the June 1998 VA examination.  Similar symptoms were noted at the July 2004 VA examination and a similar GAF score of 55 was assigned indicating moderate symptoms.  The Board finds that as of the July 2004 VA examination, a rating of 30 percent was still appropriate.  The Board concludes that between 1993 and 2004, the Veteran's symptoms were more severe than mild, but, considerable impairment as required for a 50 percent rating under the old criteria or symptoms such as panic attacks, confused speech or other more severe symptoms required for a 50 percent rating under the new criteria were not shown.  

The evidence indicates deterioration of the Veteran's condition beginning in 2007 when he was enrolled in a Day Hospital Program.  The April 6, 2010 examination report reflects symptoms that indicate serious disability, to include obsessional speech, forgetting to bathe, memory loss, social isolation, poor reliability and productivity.  It was determined that PTSD affected most areas of his life.  In August 2011, the VA examiner indicated "almost total" occupational impairment caused by PTSD symptoms.  As of April 6, 2010, deficiencies in most areas due to such symptoms as severe depression, impaired impulse control, neglect of personal appearance and hygiene and an inability to establish and maintain effective relationships was shown and satisfied the criteria for a 70 percent disability rating.  A 100 percent disability rating on and after April 6, 2010 is not warranted as total occupation and social impairment have not been demonstrated by the evidence.

The Board has considered whether the record warrants referral for consideration of an extraschedular rating for the Veteran's PTSD.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  The symptoms of and impairment due to the Veteran's PTSD are adequately addressed by the schedular rating.  The rating schedule addresses the occupational impairment produced by the Veteran's PTSD throughout the appeal period, and provides for higher ratings for a disability more severe than the Veteran's.  Because the criteria in the rating schedule are adequate, it is not necessary to refer the claim for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b)  (2013); see Thun v. Peake, 22 Vet. App. 111, 115 (2008).

VI.  Increased Rating for Ischemic Heart Disease

The Veteran has appealed the initial 10 percent rating for his heart condition.

Under 38 C.F.R. § 4.104, Diagnostic Code 7005, a 10 percent rating is warranted when a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or; continuous medication required.

A 30 percent rating is warranted when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; when there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray. Id.

A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year, or; when a workload of greater than 3 METs but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; when there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent. Id.

A 100 percent rating is warranted for chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent. Id.

One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute. When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note (2).

Evidence indicates the Veteran had a myocardial infarction in late January 1993.  He was treated at a private hospital. Unfortunately, the Board finds that these medical records are largely illegible.  Translation from Spanish was previously requested and it appears that all legible translation was provided.  As for further information in the record, prior to the July 2005 VA examination, the record does not reflect extensive treatment for heart concerns.  During that time, the Veteran was seeking treatment for PTSD, diabetes and issues related to diabetes, to include hypertension and pure hypercholesterolemia.  

A July 2005 VA examination reports treatment with Simvastatin, Metoprolol and Hydrochlorothiazide.  Testing indicated good left ventricular function and METs between 7 and 9. It was noted the Veteran's heart condition did not affect his occupation or daily activity.  The Veteran noted he could walk approximately two to four laps around a track until he became "mildly fatigued."  He denied paroxysmal nocturnal dyspnea, dizziness or syncope and no past history of congestive heart failure was noted.  He noted that at that time he did not have chest pain or palpitations.    An electrocardiogram indicated normal sinus rhythm and a left ventricle ejection fraction of 56 percent.  A cardiac blood pool study was performed in August 2005.  Cardiac chambers were noted to be of normal size with a left ventricle ejection fraction of 53.

There is no indication that there is outstanding evidence that would provide the Board a better picture of the Veteran's disability level caused by his heart condition prior to 2005 or between the 2005 examination and the December 2010  VA examination.

At the December 2010 examination, the Veteran indicated "occasional episodes of stabbing chest pain upon physical effort" and dyspnea.  He stated that he is sedentary due to pain in his legs and most of the time feels well.  The examiner noted angina, fatigue and dyspnea.  He indicated a positive history of wheezing and dyspnea on mild exertion.  Stress test results indicated an ejection fraction of 77 percent.  The estimate of activity level, in METs was noted to be 3 or less.  

The Board finds that there is no probative evidence of record to support an disability rating in excess of 10 percent for the Veteran's ischemic heart disease prior to February 9, 2010.  The severity of the Veteran's condition at the December 2010 examination showed entitlement to a 100 percent disability rating.  Because there is no evidence prior to that time to specifically suggest when entitlement to a total rating arose, the RO chose the date of the Veteran's formal claim for service connection for a heart condition on February 9, 2010.  This choice was to the Veteran's benefit.  Prior to February 2010, a 10 percent rating was warranted because the evidence indicated a workload between 7 and 9 METS that resulted in dyspnea as indicated on his October 2006 respiratory examination and dizziness as noted in a 2005 treatment record.  In addition, the Veteran has taken medication throughout the appeal period for his disability.  

However, prior to December 2010, the evidence did not show a workload less than 7 METS.  In addition, there was no evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram or x-ray.  Congestive heart failure and an ejection fraction less than 50 percent were not demonstrated at any time during the appeal period and ejection fraction was above 70 percent at the 2010 examination.  Thus, prior to December 2010 VA examination, the Board must find that the criteria for a schedular rating in excess of 10 percent were not met.

The Board has considered whether the record warrants referral for consideration of an extraschedular rating for the Veteran's heart condition prior to February 2010. The symptoms of and impairment due to that disability are adequately addressed by the schedular ratings assigned based on the evidence of record.  The rating schedule addresses the occupational impairment produced by the Veteran's heart condition, and, prior to February 9, 2010, provided for higher ratings for disability resulting in clinical symptoms and test results more severe than the Veteran's.  Because the criteria in the rating schedule are adequate, it is not necessary to refer the claim for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b) (2013); see Thun v. Peake, 22 Vet. App. 111, 115 (2008).
VII. Entitlement to a TDIU prior to July 23, 2007

In July 2006, the Veteran filed an informal claim for TDIU and in September 2006, VA received his formal application.  The Veteran indicated he could not work due to his service-connected diabetes, asthma, and diabetes related disabilities.  He indicated he retired in June 2006.

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the particular veteran is capable of performing the physical and mental acts required by employment, not whether that veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363   (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

As of June 1, 2006, the Veteran was service-connected for ischemic heart disease manifested as angina pectoris rated as 10 percent disabling, bronchial asthma rated as 30 percent disabling, PTSD rated as 30 percent disabling, diabetic nephropathy rated as 30 percent disabling and diabetes mellitus, type II rated as 20 percent disabling.  The Veteran was also service connected for hearing loss and pterygium, right eye; these were assigned noncompensable ratings.  As of June 1, 2006, the Veteran's was in receipt of a 70 percent combined evaluation that had become effective as of April 22, 2005.  As of June 1, 2006, although the Veteran did have a combined rating of 70 percent; he did not have one disability ratable at 40 percent or more prior to July 23, 2007 when he was determined to be 100 percent disabled pursuant to the schedular rating criteria.  Thus, as of June 1, 2006, the Veteran did not meet the schedular requirements for entitlement to a TDIU.

If the required percentage requirements are not met, as here, but the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, the Director of the VA Compensation and Pension Service should consider whether a TDIU may be awarded on an extra-schedular basis.  38 C.F.R. § 4.16(b).  The Board cannot award a TDIU on this basis in the first instance.

The evidence suggests that the Veteran retired in June 2006 after working as an English teacher for nearly 30 years.  In a September 2006 statement, he indicated diabetes and asthma made it so he could not "walk or stand up to be able to teach" and thus, he retired.  At an October 2006 VA examination for diabetes, the Veteran indicated that he retired "mostly because he became intolerant to the student[s] and his peers and also due to his multiple medical conditions."  He reported he could not sit or stand up for long periods due to knee problems and also reported deterioration of his general health due to multiple disabilities.  The examiner indicated that although his diabetes mellitus with nephropathy and service connected asthma produced "mild functional limitations in his work as a teacher", they "did not render him unemployable."  The evidence reflects that prior to 2010, PTSD symptoms did interfere somewhat with the Veteran's employment, but, there is no indication prior to 2010 that those symptoms rendered him unable to obtain employment; even in 2010, the VA examiner did not find total impairment.  Given this evidence, the Board finds that a referral to the Director of the VA Compensation & Pension Service for extraschedular consideration of entitlement to a TDIU prior to July 23, 2007 is not warranted.

Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to a TDIU prior to July 23, 2007 must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 


ORDER

Entitlement to a disability rating in excess of 10 percent for service-connected bronchial asthma prior to July 28, 2008 is denied.

Entitlement to a 30 percent rating, but no higher, for service-connected bronchial asthma is granted on and after July 28, 2008, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial disability rating of 30 percent, but no higher, for service-connected posttraumatic stress disorder is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a disability rating in excess of 70 percent for service-connected posttraumatic stress disorder on and after April 6, 2010 is denied.

Entitlement to an initial disability rating in excess of 10 percent for service-connected clinical chronic ischemic heart disease manifested as angina pectoris is denied.

Entitlement to a total disability rating based on individual unemployability prior to July 23, 2007 is denied.


REMAND

Reason for Remand: To obtain an addendum medical opinion.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

Under section 3.310(a), service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Veteran's original claim indicated that due to his diabetes, he was suffering from a liver condition, specifically "fatty liver."  The record reflects he was diagnosed with diabetes in or around 2001.  The RO granted service connection for diabetes mellitus, type II due to presumed exposure to Agent Orange in Vietnam.  

The first evidence of fatty liver was on an abdominal sonogram dated in June 1991 during Veteran's second period of active duty.  An enlarged liver was identified and "fatty liver" was the impression; no diagnosis of a liver condition was rendered.  Thereafter, in February 1997, it was discovered the Veteran had hepatitis B when he went to donate blood to the Red Cross.

An August 2006 VA sonogram of the abdomen showed hepatomegaly (a.k.a. enlarged liver) with severe fatty liver infiltration changes and a January 2007 VA problem list noted hepatomegaly and fatty liver.  A renal sonogram dated in March 2009 indicated increased echogenicity suggesting fatty liver infiltration.

In March 2012, the Veteran underwent a VA examination in connection with his claim.  The examiner reviewed the claims file and met with the Veteran.  A diagnosis of hepatitis B was noted and the examiner recognized evidence in the record of fatty liver infiltration, although the presence of fatty liver in 1991 was not mentioned.  The examiner considered the Veteran's service-connected conditions, to include ischemic heart disease, diabetes, peripheral neuropathy of the upper and lower extremities, diabetic nephropathy of the upper right extremity, PTSD, bronchial asthma, pterygium right eye and hearing loss.  As to the relationship between the Veteran's service-connected disabilities and his current liver disability, he opined, in part:

Fatty liver infiltration is associated with a variety of conditions and diseases.  Most common are alcohol consumption, obesity, parenteral nutrition and steroids administration or excessive endogenous production of steroids.  Alteration or disruption of one or more steps in hepatic lipid metabolism may result in abnormal accumulation of triglycerides in the hepatocytes.  Some of [these] factors are present in this Veteran, but we cannot establish to what percentage each one contributed to the development of his fatty liver without resort to mere speculation.  On the other hand Veteran was found with evidence of having hepatitis B, but this also is not caused by any of his service connected conditions.  The etiology of the hepatitis is due to an infection with the hepatitis virus.

Here, there is evidence of abnormal liver symptomatology in service and evidence of the same symptomatology years later.  The Board recognizes that because "fatty liver" is not a diagnosed disability and it is not considered a chronic disease under 38 C.F.R. § 3.309, service connection cannot be presumed.  As to a direct etiology of the fatty liver, the examiner listed several risk factors.  Evidence of record does indicate that the Veteran was overweight as early as the late 1980s and such condition has not significantly improved.  In addition, he has a history of alcohol use.  However, the Board finds that the record is incomplete because the examiner did not consider the evidence of "fatty liver" in service.  

The Board finds that an addendum opinion is needed as to whether fatty liver is a symptom of hepatitis B  such that it could be demonstrated that it is at least as likely as not that hepatitis B was incurred in service or that he had already been exposed to the virus prior to service separation.

The examiner should also consider whether if fatty liver symptomatology is related to a diagnosis of hepatitis B, or any other currently diagnosed liver condition/s, whether any of the Veteran's service-connected conditions, to include diabetes, are aggravating his liver disability/disabilities.

When, as here, the medical evidence of record is insufficient in the opinion of the Board, the Board must supplement the record by seeking an additional medical opinion before the claim can be decided.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board is mindful that it cannot make its own independent medical determinations and is prohibited from exercising independent judgment to resolve medical questions.  Id; see also Hatlestad v. Derwinski, 3 Vet. App. 213 (1992); 
Willis v. Derwinski, 1 Vet. App. 66 (1991).  Therefore, a remand is needed for a clarifying opinion to as to whether fatty liver in service indicates that hepatitis B (or any currently diagnosed liver condition) was at least as likely as not incurred in service and whether any of his service-connected conditions are aggravating his liver condition.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran whether he has received any further evaluation or treatment for any diagnosed liver condition, to include hepatitis B, since 2012, either from VA or elsewhere (privately, etc.).  If he has, attempt to obtain these additional records.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c) and (e). 

2.  After the above development has been completed, and records are obtained to the extent available, ask the March 2012 VA examiner to offer an addendum opinion.  If the same examiner is not available, schedule the Veteran for a new VA examination with an appropriate specialist to determine the current nature and likely etiology of any liver condition present, to include hepatitis B.  

This REMAND, the claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  

The examiner should specifically consider the presence of abnormal liver symptomatology, specifically "fatty liver" present on sonogram in June 1991 prior to the Veteran's separation from his second period of active duty.

The examiner, following a review of the record, is asked to provide an opinion as to whether it is at least as likely as not that hepatitis B, or any other currently diagnosed liver condition, had its onset or was incurred in service given the abnormal liver symptomatology found during service.  

If the examiner determines that fatty liver symptomatology is related to a diagnosis of hepatitis B (or any other currently diagnosed liver condition), the examiner should opine as to whether any of the Veteran's service-connected conditions, to include diabetes, are aggravating the condition/s beyond its/their natural progression.

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  

For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.  Temporary or intermittent flare-ups of symptoms of a preexisting condition alone do not constitute aggravation unless the underlying condition worsened beyond its natural progression.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  If the examiner cannot provide his or her requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Thereafter, readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


